 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,              Case No.: 21-CR-01681-TWR
11
                Plaintiff,
12         v.                               ORDER GRANTING THE UNITED
13                                          STATES’ MOTION TO DISMISS
                                            WITHOUT PREJUDICE AND
     LIRITZE ARAICO GARCIA (2),             JUDGMENT THEREON
14
                Defendant.
15
16
17       The United States’ Motion to Dismiss the Indictment against Defendant Liritze
18 Araico Garcia (ECF No. 13) is hereby GRANTED. The Indictment against Liritze
19 Araico Garcia is DISMISSED without prejudice.
20       IT IS SO ORDERED.
21
               7/15/2021
22 DATED: ____________________
23                                                  HON. Todd W. Robinson
                                                    United States District Judge
24
25
26
27
28
